Exhibit 10.3

Execution Version

SECOND AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of January 9, 2018

This SECOND AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT (this
“Amendment”) by and among TANGER PROPERTIES LIMITED PARTNERSHIP, a North
Carolina limited partnership, in its capacity as the borrower under the Credit
Agreement (as defined below) (in such capacity, the “Borrower”), the “Guarantor”
identified on the signature pages attached hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, in its capacity as administrative
agent under the Credit Agreement (the “Administrative Agent”) and the “Lenders”
party to the Credit Agreement and identified on the signature pages hereto, is
with respect to that certain Amended and Restated Term Loan Agreement dated as
of October 29, 2015, among the Borrower, the Administrative Agent, the Lenders,
WELLS FARGO SECURITIES, LLC, SUNTRUST ROBINSON HUMPHREY, INC., and PNC CAPITAL
MARKETS LLC, as Joint Lead Arrangers, SUNTRUST BANK and PNC BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, REGIONS BANK, as Documentation Agent, and
WELLS FARGO SECURITIES, LLC, as Sole Bookrunner (as the same may have been or
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), and is an amendment to and modification of the terms, conditions
and provisions of the Credit Agreement and the other Loan Documents referenced
therein, as set forth below. Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Credit Agreement, as
amended hereby.

WHEREAS, the Borrower and the Guarantor have requested that the Administrative
Agent and the Lenders modify certain terms and provisions of the Loan Documents
as set forth herein. The Administrative Agent and the Lenders are willing to
make such modifications subject to the satisfaction of certain conditions
precedent as set forth herein and subject to the Borrower and the Guarantor
making the representations and assurances hereinafter set forth and agreeing to
the covenants, terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:

1. Amendments to Credit Agreement. Upon the effectiveness of this Amendment, the
parties hereto agree that the Credit Agreement is amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached hereto as Exhibit A.

2. General Loan Document Modifications. In addition to the amendments and
modifications set forth in Section 1 above, each of the Loan Documents is hereby
amended (or, as applicable, further amended) in the following respects:

(a) each reference contained in the Loan Documents to any other Loan Documents
or the Loan Documents generally, is hereby deemed to be a reference to such
document as amended, restated, extended, supplemented or modified by (as
applicable) this Amendment; and

(b) this Amendment shall be deemed to be included as a “Loan Document” in any
and all references to the “Loan Documents” contained in any of the Loan
Documents existing as of the date hereof or which are executed following the
date hereof.

3. Effect; Limitation of Modifications; Reaffirmation. The amendments and
modifications set forth herein relate only to those provisions of the Credit
Agreement specifically designated thereby and shall not be construed to extend
to any other covenants, terms, conditions or provisions of the Credit Agreement
or any of the other Loan Documents. All other terms, conditions and provisions
of the Credit Agreement and each of the other Loan Documents shall remain in
full force and effect. In furtherance of the foregoing, except as specifically
modified in connection herewith, each of the terms and conditions of the Credit
Agreement and each other Loan Document are hereby ratified and confirmed by each
of the undersigned and each such party hereby acknowledges and agrees that



--------------------------------------------------------------------------------

such documents shall remain in force and effect. Nothing contained herein shall
in any way prejudice, impair or affect the rights and remedies of the Lenders
under the Credit Agreement and each of the Loan Documents or the rights of the
Borrower thereunder. The amendments and modifications contained herein shall be
deemed to have prospective application only. If any provision of any of this
Amendment or of any Loan Document, as amended hereby, is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

4. Guaranties and Acknowledgements. The Guarantor hereby consents to the
amendments and modifications as set forth herein. The Guarantor, by signature
below as such, for a valuable consideration, the receipt and adequacy of which
are hereby acknowledged, hereby consents to and joins in this Amendment and
hereby declares to and agrees with the Lenders and Administrative Agent that
(a) its Guaranty, as amended by this Amendment, is and shall continue in full
force and effect for the benefit of the Lenders and Administrative Agent,
(b) there are no offsets, claims, counterclaims, cross-claims or defenses of the
Guarantor with respect to its Guaranty, (c) that its Guaranty is not released,
diminished or impaired in any way by this Amendment or the transactions
contemplated hereby, and (d) that its Guaranty, as modified hereby, is hereby
ratified and confirmed in all respects.

5. Conditions Precedent. The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent:

(a) receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(i) a counterpart of this Amendment duly executed by the Borrower, the
Guarantor, the Administrative Agent and each of the Lenders;

(ii) payment by Borrower of (A) all outstanding fees and expenses of the
Administrative Agent and the Administrative Agent’s counsel incurred in
connection with the preparation, review or negotiation of this Amendment and all
other amendments, restatements, supplements or negotiations related to the Loan
Documents or the Loans and (B) all other fees and expenses relating to the
preparation, execution and delivery of this Amendment or otherwise related to
the Credit Agreement or the Loan Documents which are due and payable on the date
hereof pursuant to the terms of any Loan Document (including, without
limitation, any costs incurred for appraisals, insurance, tax services,
engineering, inspections, searches and recording and attorneys’ fees incurred in
connection with the above);

(iii) a certificate signed by a Responsible Officer of the Parent certifying
immediately after giving effect to this Amendment and all the transactions
contemplated herein, (A) no Default exists and (B) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of this Amendment except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of such certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement; and

(iv) such other documents, instruments and agreements as the Administrative
Agent may reasonably request.

(b) There shall not have occurred a material adverse change since the Closing
Date in the business, assets, operations, or condition (financial or otherwise)
of the Borrower and the other Consolidated Parties taken as a whole, as
reasonably determined by the Administrative Agent.

(c) There shall not exist any action, suit, investigation, or proceeding pending
or threatened, in any court or before any arbitrator or Governmental Authority
that could have a Material Adverse Effect, as reasonably determined by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

(d) There shall not exist any material disruption of the financial or capital
markets, as reasonably determined by the Administrative Agent.

(e) The Borrower and the Guarantor shall have provided all information requested
by the Administrative Agent and each Lender in order to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

7. Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and assigns
(as and to the extent provided and permitted in the Credit Agreement). No party
shall transfer or assign any of their respective rights or obligations hereunder
without the prior written consent of the Administrative Agent.

8. Execution of Future Documents. The Borrower and/or the Guarantor will execute
such additional documents as are reasonably requested by the Administrative
Agent to reflect the terms and conditions of this Amendment, and will cause to
be delivered such additional certificates, legal opinions and other documents as
are reasonably required by the Administrative Agent.

9. Release. In consideration of the amendments and modifications set forth
herein, the Borrower and the Guarantor each hereby releases and holds harmless
the Administrative Agent, the Lenders and each of their respective officers,
employees and agents, from and against any claim, action, suit, demand, cost,
expense or liability of any kind relating to the making of the Loans, the
administration of it or any business communications and dealings between the
Borrower and/or the Guarantor, on one hand, and the Administrative Agent and/or
the Lenders, on the other, concerning the Loans, the Loan Documents or the
transactions documented, governed or evidenced thereby or contemplated therein.

10. Defaults Under the Loan Documents. The failure of the Borrower and/or the
Guarantor to perform any of their respective obligations under this Amendment or
any of the other Loan Documents (following any applicable notice and cure
periods) or the falsity of any representation or warranty made herein or the
failure of the Borrower and/or the Guarantor to advise Administrative Agent that
a representation or warranty made herein is no longer true shall, at the option
of the Administrative Agent and/or Lenders (as applicable under the Credit
Agreement) after expiration of any applicable cure period, constitute an Event
of Default under the Credit Agreement.

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Amendment to produce or account for more than one such
counterpart for each of the parties hereto. Delivery by facsimile by any of the
parties hereto of an executed counterpart of this Amendment shall be as
effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.
Each counterpart hereof shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns.

12. No Novation. The Borrower and the Guarantor intend for the amendments to the
Loan Documents to evidence an amendment to the terms of the existing
indebtedness of the Borrower and the Guarantor to the Administrative Agent and
Lenders and do not intend for such amendments to constitute a novation in any
manner whatsoever.

13. Fees and Expenses. The Borrower hereby agrees that all fees, expenses and
costs incurred by the Administrative Agent or its counsel in reviewing,
negotiating, preparing and granting the amendment set forth herein shall, to the
extent not paid or invoiced as of the date hereof, be paid by it upon demand as
fees, costs and expenses incurred in connection with the Credit Agreement.

 

3



--------------------------------------------------------------------------------

14. Amendments; Use of Terms. This Amendment may not be supplemented, changed,
waived, discharged, terminated, modified or amended except in written form
executed by all parties hereto. Wherever in this Amendment any word or
combination of words (including defined terms) connotes number or gender, such
word or combination of words shall be deemed of such number (singular or plural)
and such gender (masculine, neuter or feminine) as the context and circumstances
may require. This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, personal and legal
representatives, successors and assigns.

15. Authority. Each of the undersigned hereby represents and warrants that
he/she has the necessary power and authority to execute this Amendment on behalf
of the party for whom it is executed and that such action has been duly
authorized by all necessary action of the party for whom it is executed prior to
the date hereof.

16. Final Agreement. This Amendment represents the final agreement between the
parties and supersedes all previous negotiations, discussions and agreements,
contemporaneous or subsequent, between the parties, and no parol evidence of any
prior or other agreement shall be permitted to contradict or vary their terms.
There are no promises, terms, conditions or obligations other than those
contained in this Amendment. There are no unwritten oral agreements between the
parties.

17. Binding Effect. This Amendment shall, upon satisfaction of the items set
forth in Section 8 above, be effective as of the date first set forth above.
Thereafter, this Amendment shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Lender, each of the other parties to
the Loan Documents and each of their respective successors and assigns.

[remainder of page left intentionally blank – signature pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment to Amended and Restated Term Loan
Agreement has been duly executed under seal as of the date and year first above
written.

 

BORROWER:      

Tanger Properties Limited Partnership, a North Carolina limited partnership

      By:    Tanger GP Trust, its sole general partner       By:   

/s/ James F. Williams

GUARANTOR:               

Tanger Factory Outlet Centers, Inc., a North Carolina corporation

      By:   

/s/ James F. Williams



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Amended and Restated Term Loan Agreement

with Tanger Properties Limited Partnership]

 

LENDERS/AGENT:         

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

     

By:

  

/s/ D. Bryan Gregory

     

Name:

  

D. Bryan Gregory

      Title:   

Director

[signature pages continue]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Amended and Restated Term Loan Agreement

with Tanger Properties Limited Partnership]

 

SUNTRUST BANK, as a Lender By:  

/s/ Nick Preston

Name:   Nick Preston Title:   Vice President

[signature pages continue]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Amended and Restated Term Loan Agreement

with Tanger Properties Limited Partnership]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Darin Mortimer

Name:   Darin Mortimer Title:   Senior Vice President

[signature pages continue]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Amended and Restated Term Loan Agreement

with Tanger Properties Limited Partnership]

 

REGIONS BANK, as a Lender By:  

/s/ Susan Wolfe

Name:   Susan Wolfe Title:   Assistant Vice President

[signature pages continue]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Amended and Restated Term Loan Agreement

with Tanger Properties Limited Partnership]

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:  

/s/ Brad Bowen

Name:   Brad Bowen Title:   Senior Vice President

[signature pages continue]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Amended and Restated Term Loan Agreement

with Tanger Properties Limited Partnership]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ J. Lee Hord

Name:   J. Lee Hord Title:   Senior Vice President

[signature pages continue]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Amended and Restated Term Loan Agreement

with Tanger Properties Limited Partnership]

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Alice EcKenrode

Name:   Alice EcKenrode Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[Attached]



--------------------------------------------------------------------------------

Execution Version

(Conformed for FirstSecond Amendment)

 

 

 

Loan No. 1006528

AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of October 29, 2015

among

TANGER PROPERTIES LIMITED PARTNERSHIP,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Other Lenders Party Hereto

WELLS FARGO SECURITIES, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

PNC CAPITAL MARKETS LLC,

and

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

as Joint Lead Arrangers,

and

SUNTRUST BANK,

PNC BANK, NATIONAL ASSOCIATION,

and

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

as Co-Syndication Agents,

and

BRANCH BANKING AND TRUST COMPANY,

as Documentation Agent,

and

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      1   1.01  

Defined Terms

     1   1.02  

Other Interpretive Provisions

     2123   1.03  

Accounting Terms

     23   1.04  

Rounding

     2224   1.05  

Times of Day

     2224   1.06  

Rates

     24  

ARTICLE II. THE COMMITMENTS AND MAKING OF LOANS

     24   2.01  

Loans

     24   2.02  

Borrowings, Conversions and Continuations of Loans

     2324   2.03  

Prepayments

     25   2.04  

Repayment of Loans

     2425   2.05  

Interest

     2426   2.06  

Fees

     26   2.07  

Computation of Interest and Fees

     26   2.08  

Evidence of Debt

     2527   2.09  

Payments Generally; Administrative Agent’s Clawback

     2527   2.10  

Sharing of Payments by Lenders

     2628   2.11  

[Reserved]

     2728   2.12  

Additional Loans

     2728   2.13  

Reserved

     29   2.14  

Defaulting Lenders

     29  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     30   3.01  

Taxes

     30   3.02  

Illegality

     34   3.03  

Inability to Determine Rates

     3335   3.04  

Increased Costs; Reserves on Eurodollar Rate Loans

     3436   3.05  

Compensation for Losses

     3537   3.06  

Mitigation Obligations; Replacement of Lenders

     3538   3.07  

Survival

     3638  

ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS

     3638   4.01  

Conditions of Borrowing

     3638  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     3740   5.01  

Existence, Qualification and Power

     3740   5.02  

Authorization; No Contravention

     3840   5.03  

Governmental Authorization; Other Consents

     3840   5.04  

Binding Effect

     3840   5.05  

Financial Statements; No Material Adverse Effect

     3840   5.06  

Litigation

     3941   5.07  

No Default

     3941   5.08  

Ownership of Property; Liens

     3941   5.09  

Environmental Compliance

     3941   5.10  

Insurance

     3941   5.11  

Taxes

     3941   5.12  

ERISA Compliance

     3942   5.13  

Subsidiaries; Equity Interests

     4042   5.14  

Margin Regulations; Investment Company Act

     4043   5.15  

Disclosure

     4043   5.16  

Compliance with Laws

     4043   5.17  

Taxpayer Identification Number; Other Identifying Information

     4143  

 

i



--------------------------------------------------------------------------------

5.18  

Intellectual Property; Licenses, Etc.

     4143   5.19  

OFAC

     4143   5.20  

Anti-Corruption Laws

     4143   5.21  

EEA Financial Institutions

     44  

ARTICLE VI. AFFIRMATIVE COVENANTS

     4144   6.01  

Financial Statements

     4144   6.02  

Certificates; Other Information

     4245   6.03  

Notices

     4346   6.04  

Payment of ObligationsTaxes

     4447   6.05  

Preservation of Existence, Etc.

     4447   6.06  

Maintenance of Properties

     4447   6.07  

Maintenance of Insurance

     4447   6.08  

Compliance with Laws

     4447   6.09  

Books and Records

     4547   6.10  

Inspection Rights

     4547   6.11  

Use of Proceeds

     4548   6.12  

Additional Guarantors

     4548   6.13  

REIT Status

     4648   6.14  

Environmental Matters

     4649   6.15  

Anti-Corruption Laws

     4749  

ARTICLE VII. NEGATIVE COVENANTS

     4750   7.01  

Liens

     4750   7.02  

Investments

     4750   7.03  

Indebtedness

     4750   7.04  

Fundamental Changes

     4851   7.05  

Dispositions

     4851   7.06  

Anti-Terrorism /Anti-Corruption Laws

     4952   7.07  

Change in Nature of Business

     4952   7.08  

Transactions with Affiliates

     4952   7.09  

Burdensome Agreements

     4952   7.10  

Use of Proceeds

     4952   7.11  

Financial Covenants

     4952   7.12  

Organizational Documents; Ownership of Subsidiaries

     5053   7.13  

Negative Pledges

     5053   7.14  

Sale Leasebacks

     5053   7.15  

Prepayments of Indebtedness

     5053   7.16  

Sanctions

     5154  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     5154   8.01  

Events of Default

     5154   8.02  

Remedies Upon Event of Default

     5356   8.03  

Application of Funds

     5356  

ARTICLE IX. ADMINISTRATIVE AGENT

     5356   9.01  

Appointment and Authority

     5356   9.02  

Rights as a Lender

     5457   9.03  

Exculpatory Provisions

     5457   9.04  

Reliance by Administrative Agent

     5457   9.05  

Delegation of Duties

     5558   9.06  

Resignation or Removal of Administrative Agent

     5558   9.07  

Non-Reliance on Administrative Agent and Other Lenders

     5659   9.08  

No Other Duties, Etc.

     5659   9.09  

Administrative Agent May File Proofs of Claim

     5660   9.10  

[Reserved]ERISA Matters

     5760   9.11  

Guaranty Matters

     5762  

 

ii



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

     5762   10.01  

Amendments, Etc.

     5762   10.02  

Notices; Effectiveness; Electronic Communication

     5863   10.03  

No Waiver; Cumulative Remedies; Enforcement

     6064   10.04  

Expenses; Indemnity; Damage Waiver

     6065   10.05  

Payments Set Aside

     6266   10.06  

Successors and Assigns

     6267   10.07  

Treatment of Certain Information; Confidentiality

     6570   10.08  

Right of Setoff

     6670   10.09  

Interest Rate Limitation

     6671   10.10  

Counterparts; Integration; Effectiveness

     6671   10.11  

Survival of Representations and Warranties

     6671   10.12  

Severability

     6771   10.13  

Replacement of Lenders

     6772   10.14  

Governing Law; Jurisdiction; Etc.

     6772   10.15  

Waiver of Jury Trial

     6873   10.16  

No Advisory or Fiduciary Responsibility

     6873   10.17  

Electronic Execution of Assignments and Certain Other Documents

     6974   10.18  

USA PATRIOT Act

     6974   10.19  

Replaced Credit Facility

     6974   10.20  

Time of the Essence

     6974   10.21  

ENTIRE AGREEMENT

     6974   10.22  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     74  

 

iii



--------------------------------------------------------------------------------

SCHEDULES       2.01    Commitments and Applicable Percentages       5.05   
Supplement to Interim Financial Statements       5.06    Litigation       5.09
   Environmental Disclosure Items       5.12(d)    Pension Plan Obligations
      5.13    Subsidiaries; Other Equity Investments; Equity Interests in
Borrower       5.18    Intellectual Property Matters       10.02   
Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS A    Form
of Assignment and Assumption B    Form of Guaranty C    Form of Note D    Form
of Compliance Certificate E    Form of Notice of Continuation F    Form of
Notice of Conversion G    Form of U.S. Tax Compliance Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT

This AMENDED AND RESTATED TERM LOAN AGREEMENT (“Agreement”) is entered into as
of October 29, 2015, among TANGER PROPERTIES LIMITED PARTNERSHIP, a North
Carolina limited partnership (the “Borrower”), each lender from time to time
party hereto either as a result of such party’s execution of this Agreement as a
“Lender” as of the date hereof or as a result of such party being made a
“Lender” hereunder by virtue of an executed Assignment and Assumption
(collectively, the “Lenders” and individually, a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders.

WHEREAS, the Borrower is a party to the Replaced Credit Facility (as defined
herein);

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Replaced Credit Facility in its entirety;

WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein; and

WHEREAS, (a) this Agreement is an amendment and restatement of the Replaced
Credit Facility in its entirety, (b) all documents, instruments or agreements
creating security interests or liens in favor of the “Administrative Agent” or
“Lenders” as defined in the Replaced Credit Facility and securing the
obligations thereunder continue to secure the Obligations under this Agreement,
and (c) this amendment and restatement does not represent a novation with
respect to the rights and “Obligations” under the Replaced Credit Facility;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Adjusted Unencumbered Asset Value” shall mean, as of any Calculation Date, the
aggregate amount (without duplication) of the following, but only if and to the
extent held directly by the Borrower or any Wholly-Owned Subsidiary or
Controlled Subsidiary that is not an Exempt Subsidiary on and as of such
Calculation Date:

 

  (a) the sum of:

(i) unrestricted cash and Cash Equivalents held (excluding any tenant deposits);
plus

(ii) cost value of Projects Under Development that are included in Unencumbered
Assets (provided however, that the amount included under this item (a)(ii) shall
(A) not comprise more than fifteen percent (15%) of the total amount of Adjusted
Unencumbered Asset Value and (B) include only costs incurred as of any
Calculation Date); plus

(iii) cost value of New Developments that are included in Unencumbered Assets
(provided however, that the amount included under this item (a)(iii) shall
include only costs incurred as of any Calculation Date); plus

 

  (b) an amount equal to:

(i) (x) Unencumbered EBITDA for the most recently- ended Annual Period (as
adjusted by the Borrower (1) to take into account the Unencumbered EBITDA of any
dispositions during such Annual Period of Unencumbered Assets and (2) to deduct
Unencumbered EBITDA for any Projects Under Development and New Developments that
are included in Unencumbered Assets, each of which

 



--------------------------------------------------------------------------------

adjustments must be approved by the Administrative Agent in its reasonable
discretion), minus (y) the Capital Expenditure Reserve with respect to such
assets (excluding Projects Under Development and New Developments that are
included in Unencumbered Assets); divided by

(ii) 0.0650

provided, however, that (I) not less than ninety percent (90%) of the sum of
items (a)(ii), (a)(iii) and (b) must be derived from retail properties;
provided, that if, and to the extent, the amount of the sum of said
items (a)(ii), (a)(iii) and (b) derived from non-retail properties exceeds ten
percent (10%) of Adjusted Unencumbered Asset Value, said excess shall not be
included in Adjusted Unencumbered Asset Value, (II) the Unencumbered Assets from
which items (a)(iii) and (b) are derived must have an average occupancy rate of
not less than eighty-five percent (85%), determined on a weighted average basis;
provided, that if, and to the extent, such average occupancy rate is less than
eighty-five percent (85%), amounts attributable to Unencumbered Assets
contributing to items (a)(iii) and/or (b) must be removed from the calculation
thereof to the extent necessary to cause such occupancy rate to equal or exceed
eighty-five percent (85%), and (III) no more than 10.0% of the assets
contributing to the determination of Adjusted Unencumbered Asset Value may be
allocable to assets owned by Controlled Subsidiaries (and any final calculation
of Adjusted Unencumbered Asset Value shall be revised to remove any such
excess).

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address in
the continental United States or account as the Administrative Agent may from
time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders as of the
Original Closing Date. The Aggregate Commitments as of the Original Closing Date
and immediately prior to the making of the Loans was $250,000,000.

“Agreement” means this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Annual Period” shall mean the most recently-ended twelve (12) calendar month
period for which the Borrower has provided financial information.

“Applicable Percentage” means with respect to any Lender, (i) until such time as
the Commitments have terminated, the percentage (carried out to the ninth
decimal place) of the Aggregate Commitments represented by such Lender’s
Commitment at such time, and thereafter (ii) the percentage (carried out to the
ninth decimal place) of the aggregate outstanding principal balance of the Loans
represented by such Lender’s Loan at such time. The Applicable Percentage of
each Lender as of the Original Closing Date is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

2



--------------------------------------------------------------------------------

Pricing Level

   Debt Rating    Eurodollar
Applicable Rate     Base Rate
Applicable Rate   1    A-/A3 or higher      0.900 %      0.000 %  2    BBB+/Baa1
     0.950 %      0.000 %  3    BBB/Baa2      1.100 %      0.100 %  4   
BBB-/Baa3      1.350 %      0.350 %  5    below BBB-/Baa3      1.750 %     
0.750 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is attributable to such Debt Rating
shall apply; and (d) if the Borrower does not have any Debt Rating, Pricing
Level 5 shall apply.

The Applicable Rate as of the First Amendment Effective Date through, but
excluding, the date on which the Applicable Rate adjusts in accordance with the
following sentence shall be determined based on Pricing Level 2. Any change in
the Borrower’s Debt Rating which would cause it to move to a different Level
shall be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower that the Borrower’s Debt Rating has changed; provided, however, if the
Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Borrower’s Debt Rating has changed,
then the Administrative Agent may, in its sole discretion, adjust the Level
effective as of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Debt Rating has changed.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means a collective reference to Wells Fargo Securities, LLC, SunTrust
Robinson Humphrey, Inc., PNC Capital Markets LLC and Regions Capital Markets, a
division of Regions Bank, in their capacities as joint lead arrangers and Wells
Fargo Securities, LLC, as sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. If the
Base Rate, as provided above, would be less than zero (0), the Base Rate shall
be deemed to be zero (0).

“Base Rate Loan” means any portion of a Loan that bears interest based on the
Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means the making of the Loans on the Original Closing Date pursuant
to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Calculation Date” shall mean each of (a) the last day of each calendar quarter
and (b) each other date on which any of the financial covenants of Borrower are
calculated.

“Capital Expenditure Reserve” shall mean, as of any Calculation Date, an amount
equal to the product of (i) the gross leasable area (in square feet) contained
in each Unencumbered Asset measured as of the last day of each of the
immediately preceding four (4) calendar quarters and averaged, multiplied by
(ii) $0.15. Capital Expenditure Reserve shall be calculated on a consolidated
basis in accordance with GAAP and shall include (without duplication) the Equity
Percentage of Capital Expenditure Reserve for the Borrower’s Unconsolidated
Affiliates.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) U.S. dollar denominated time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than two (2) years from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s and
maturing within one (1) year of the date of acquisition, (d) repurchase
agreements with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which any Consolidated Party shall have a perfected

 

4



--------------------------------------------------------------------------------

first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $50,000,000 and the portfolios
of which invest principally in Investments of the character described in the
foregoing subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean a change resulting when (a) Borrower or Parent
becomes aware (by way of a report or any other filing pursuant to Section 13(d)
of the Exchange Act, proxy, vote, written notice or otherwise) that any Person
or Group (other than a Permitted Holder) shall at any time Beneficially Own more
than 50% of the aggregate voting power of all classes of Voting Stock of Parent;
provided, however, that the formation of a direct or indirect parent holding
company to Parent shall not be a change of control if (i) Parent is a Subsidiary
of such parent holding company, and (ii) no Person or Group (other than a
Permitted Holder) shall at any time Beneficially Own more than 50% of the
aggregate voting power of all classes of Voting Stock of such parent; (b) the
first day that a majority of the members of the Board of Directors of Parent are
not Continuing Directors; or (c) Parent, or a wholly owned Subsidiary of Parent,
shall cease to be the general partner of the Borrower or to own at least 51% of
the outstanding Equity Interests of the Borrower.

As used herein (1) “Beneficially Own” means “beneficially own” as defined in
Rule 13d-3 of the Securities Exchange Act of 1934, as amended, or any successor
provision thereto; provided, however, that, for purposes of this definition, a
Person shall not be deemed to Beneficially Own securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliate until such tendered securities are accepted for purchase or
exchange; (2) “Group” means “group” for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; (3) ”Voting Stock” of any Person
shall mean capital stock of such Person which ordinarily has voting power for
the election of directors (or persons performing similar functions) of such
Person, either at all times or only so long as no senior class of securities has
such voting power by reason of any contingency; (4) “Permitted Holder” shall
mean any of: (i) Steven Tanger, his spouse (or former spouse(s), as applicable),
any of their descendants, siblings or family members or any of their spouses (or
former spouses), or any of their estates (any such persons or estates in his
clause (i), a “Tanger Member”), (ii) any trust primarily for the benefit of any
Tanger Member or Tanger Members, (iii) any entity the majority of the owners of
which are entities under clauses (i) through (ii); (5) ”Continuing Director”
shall mean, as of any date of determination, any member of the Board of
Directors of Parent who (i) is a member of the Board of Directors of Parent on
the date of this Agreement, or (ii) was nominated for election or was elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such
nomination or election; and (6) in calculating any beneficial ownership or
percentage ownership of Voting Stock units of the Parent held by any Permitted
Holder that are exchangeable for Voting Stock shall be deemed to be outstanding
Voting Stock of Parent as if such units had been exchanged for Voting Stock.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

 

5



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01. As of
the Closing Date, all Commitments have terminated.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.

“continue”, “continuation” and “continued” each refers to the continuation of a
Eurodollar Rate Loan from one Interest Period to another.

“Contractual Obligation” means, as to any Person, any material provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Subsidiary” of a Person means (a) any Subsidiary at least 90.0% of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (b) any partnership, limited liability company,
association, joint venture or similar business organization at least 90.0% of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled, but that, in each case, is not a Wholly-Owned
Subsidiary. Except as otherwise specifically noted, each reference to
“Controlled Subsidiary” contained herein shall be to Subsidiaries of the
Borrower meeting the qualifications noted above.

“convert”, “conversion” and “converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.02.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2.00%) per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2.00%) per annum.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or

 

6



--------------------------------------------------------------------------------

(ii) pay to the Administrative Agent or any Lender any other amount required to
be paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Documentation Agent” means Branch Banking and Trust Company, in its capacity as
Documentation Agent.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” shall mean, as of any Calculation Date, (a) Borrower’s and each
Wholly-Owned Subsidiary’s earnings before interest, taxes, depreciation, and
amortization, all determined in accordance with GAAP consistently applied
(excluding extraordinary or non-recurring gains or losses and excluding earnings
attributable to Joint Ventures or Joint Venture Projects), plus (b) Borrower’s
Equity Percentage of earnings before interest, taxes, depreciation, and
amortization for Joint Ventures and Joint Venture Projects, all determined in
accordance with GAAP consistently applied (excluding extraordinary gains or
losses). For purposes of this definition, nonrecurring items shall be deemed to
include (i) gains and losses on sale of any Property or Project, (ii) gains and
losses on early extinguishment of Indebtedness, (iii) non-cash severance and
other non-cash restructuring charges and (iv) transaction costs of acquisitions
not permitted to be capitalized pursuant to GAAP. EBITDA shall be adjusted to
remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to FASB ASC 141.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

7



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Loan Party by any Person with regard to
air emissions, water discharges, Releases, or disposal of any Hazardous
Materials, noise emissions or any other environmental, health or safety matter
affecting any Loan Party or any of their respective Properties.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Percentage” means the aggregate ownership percentage of Borrower and its
Subsidiaries in a given Joint Venture, which shall be calculated as follows:
(a) for calculation of Indebtedness or liabilities, Borrower’s or such
Subsidiary’s nominal capital ownership interest in the applicable Joint Venture
as set forth in such entity’s organizational documents, or, if greater, the
amount or percentage of such items allocated to Borrower or such Subsidiary, or
for which Borrower or such Subsidiary is directly or indirectly responsible,
pursuant to the terms of the applicable joint venture agreement (or similar
governing agreement) or applicable law and (b) for all other purposes, the
greater of (i) Borrower’s or such Subsidiary’s nominal capital ownership
interest in the applicable Joint Venture as set forth in such entity’s
organizational documents, and (ii) Borrower’s or such Subsidiary’s economic
ownership interest in the applicable Joint Venture, reflecting Borrower’s or
such Subsidiary’s share of income and expenses of such Joint Venture.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, subject to implementation of a Replacement Rate in
accordance with Section 3.03(b), with respect to any Eurodollar Rate Loan for
any Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page)as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting service approved by the Administrative Agent, at approximately
11:00 a.m. (London time) two Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to 1 minus the Eurodollar
Reserve Percentage. If, for any reason, the rate referred to in the preceding
sentence does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the Eurodollar Rateclause (i) is not so published, then
the rate to be used for such clause (i) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two London BankingBusiness Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. IfAny change in the
maximum rate of reserves in the preceding clause (ii) shall result in a change
in the Eurodollar Rate determined as provided above would be less than zero,on
the date on which such change in maximum rate becomes effective. Each
calculation by the Administrative Agent of the Eurodollar Rate shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
the foregoing, (x) in no event shall the Eurodollar Rate (including, without
limitation, any Replacement Rate with respect thereto) be less than zero and
(y) unless otherwise specified in any amendment to this Agreement entered into
accordance with Section 3.03(b), in the event that a Replacement Rate with
respect to the Eurodollar Rate is implemented then all references herein to the
Eurodollar Rate shall be deemed to be zeroreferences to such Replacement Rate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

”Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of

 

9



--------------------------------------------------------------------------------

such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Exempt Subsidiaries” means, as of any date of determination, a collective
reference to:

(a) each Subsidiary of any Loan Party that is neither a Wholly-Owned Subsidiary
nor a Controlled Subsidiary;

(b) each non-Material Subsidiary of any Loan Party;

(c) each Material Subsidiary of any Loan Party which is (or, promptly following
its release as a Loan Party hereunder pursuant to the terms of Section 6.12(b)
hereof, shall be) an obligor with respect to any material secured third party
Indebtedness; and

(d) each Material Subsidiary of any Loan Party, the direct or indirect equity
interests or assets of which are (or, promptly following its release as a Loan
Party hereunder pursuant to the terms of Section 6.12(b) hereof, shall be)
Disposed of or otherwise sold, conveyed or transferred, and/or subject to a
letter of intent, purchase agreement or other written agreement for the Disposal
of, sale or other transfer of such equity interests or assets to a third party
purchaser; and

“Exempt Subsidiary” means any one of such entities.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of October 29, 2015, by and among the Borrower, the
lenders referenced therein, Bank of America, N.A., as administrative agent and
the other parties thereto, as the same may have been or may hereafter be further
amended, restated, supplemented or otherwise modified from time to time.

“Fair Market Minimum Net Worth” shall mean, as of any Calculation Date, Total
Adjusted Asset Value less Total Liabilities.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent. If the Federal Funds
Rate, as provided above, would be less than zero (0), the Federal Funds Rate
shall be deemed to be zero (0).

 

10



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, each fee letter dated as of January 25, 2012,
by and between the Borrower and each of the Administrative Agent and the
Arrangers.

“First Amendment Effective Date” means April 13, 2016.

“Fixed Charges” shall mean, as of any Calculation Date, an amount equal to
(a) all principal and interest payments due on all obligations of the Borrower
and its Wholly-Owned Subsidiaries for the most recently-ended Annual Period,
exclusive of balloon maturity payments, plus (b) Borrower’s Equity Percentage of
the sum of all principal and interest payments due on all loan obligations of
any Joint Venture or otherwise attributable to any Joint Venture Project for
such Annual Period, exclusive of balloon maturity payments, plus (c) all
Preferred Dividends, if any, payable with respect to such Annual Period, plus
(d) a capital expenditure allowance of $0.15 times gross leasable area of owned
Projects plus a capital expenditure allowance of $0.15 times gross leasable area
of Joint Venture Projects multiplied by the Borrower’s Equity Percentage of such
Joint Venture Projects (excluding Projects Under Development and New
Developments).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, and
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to

 

11



--------------------------------------------------------------------------------

obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, as of any date of determination, the Parent
and each Subsidiary Guarantor, in each case to the extent such Person has not
been released from its obligations under the Guaranty pursuant to the terms of
the Guaranty and this Agreement. As of the date of this Agreement, the only
Guarantor is the Parent.

“Guaranty” means the Amended and Restated Continuing Guaranty dated as of the
date hereof made by the Parent and each Subsidiary Guarantor in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit B, as
the same may be amended, restated, supplemented or otherwise modified from time
to time, and as joined from time to time by such Persons that become, following
the date hereof, a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means all obligations, contingent and otherwise in respect of
(a) all debt and similar monetary obligations, whether direct or indirect and
whether evidenced by one or more notes, bonds, agreements or other evidences of
indebtedness; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all liabilities under capitalized leases; and (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including the obligations to
reimburse the issuer in respect of any letters of credit. With respect to
Borrower, Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of
Indebtedness for the Borrower’s Unconsolidated Affiliates.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1) week or one (1), two
(2), three (3) or, six (6) months or, to the extent available from each of the
Lenders, twelve (12) months thereafter (or such other period as may be consented
to by all Lenders), as selected by the Borrower in its loan notice (and subject
to the terms set forth below); provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

12



--------------------------------------------------------------------------------

(b) any Interest Period (other than an Interest Period having a one (1) week
duration) that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date; and

(d) a period of twelve (12) months shall be deemed, as used in connection with
the term “Interest Period”, to be equal to 364 days and any period in excess of
six (6) months shall only be available to the Borrower to the extent available
from and consented to by each Lender.

“Internal Control Event” means fraud that involves senior management of the
Parent or the Borrower internal who have control over financial reporting, as
described in the Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” shall mean any Person in which the Borrower owns, directly or
indirectly, an Equity Interest, but that is not a Wholly-Owned Subsidiary of the
Borrower.

“Joint Venture Projects” shall mean all Projects with respect to which Borrower
holds, directly or indirectly, an interest that is less than 100%; provided,
that, to the extent either (1) (a) a Consolidated Party, as the buyer of any
Project has provided financing in lieu of direct payment of some portion of the
purchase price for such Project which allows the seller of such Project to
retain a minority ownership interest therein (for such purpose only, an interest
that is (i) less than fifteen percent (15%) of the aggregate ownership interest
and (ii) is neither a managing member nor a general partner interest); (b) such
Consolidated Party has obtained a security interest in the equity interests
related to such Project securing the repayment of such financing and providing
that such equity interests are, if such financing is not repaid at or prior to
its maturity, to be transferred to such Consolidated Party upon the exercise of
Borrower’s remedies thereunder; (c) debt service payments related to such
financing are matched to the expected distributions under the joint venture
agreement related to the applicable Project; and (d) such Consolidated Party
obtains control over the Project immediately upon the acquisition thereof or (2)
(a) the seller of such Project is to retain a nominal ownership interest therein
(for such purpose only, an interest that is (i) less than three percent (3%) of
the aggregate ownership interest, (ii) less than three percent (3%) of the
economic interests and distribution rights related to the Project and (iii) is
neither a managing member nor a general partner interest) and (b) such
Consolidated Party obtains control over the Project immediately upon the
acquisition thereof; any such Project shall be deemed, for purposes of this
Agreement, to be 100% owned by the Borrower and shall not be included as a Joint
Venture Project; provided, further, that to the extent a Joint Venture Project
is treated as wholly-owned pursuant to item 2 above, the income attributable to,
value of and Indebtedness/liabilities related to such project, for purposes of
calculating the financial covenants contained herein, shall include only the
Borrower’s Equity Percentage of the income, value and/or
Indebtedness/liabilities (as applicable) of such Joint Venture Project.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

13



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices in the continental United States as a Lender may from time to
time notify the Borrower and the Administrative Agent which office may include
any Affiliate of such Lender or any domestic branch of such Lender or such
Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Loan made pursuant to Section 2.01 or any Loan made pursuant to
Section 2.12.

“Loan Documents” means this Agreement, each Note, the Guaranty and any other
documents, instruments or agreements executed and delivered by the Borrower
and/or any Guarantor related to the foregoing.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means any acquisition or series of acquisitions taking
place pursuant to a single purchase agreement or purchase agreements executed
concurrently with one or more third parties over a period not in excess of sixty
(60) days by the Borrower and/or any Person constituting part of the
consolidated group included in the determination of the components of Total
Liabilities or Total Adjusted Asset Value whereby the Borrower and/or such
Person(s) acquire assets with a fair market value of at least ten percent (10%)
of Total Adjusted Asset Value, as determined immediately prior to such
acquisition(s).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition (financial or otherwise) of the
Consolidated Parties (including without limitation, the Borrower), taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Subsidiary” means, as of any date of determination, any Wholly-Owned
Subsidiary or Controlled Subsidiary of a Loan Party that holds assets
contributing an amount equal to or greater than one quarter of one percent
(0.25%) of the calculation of Total Adjusted Asset Value.

“Maturity Date” means April 13, 2021.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest or
which is otherwise recourse to such owner.

 

14



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which
(a) prohibits or purports to prohibit the creation or assumption of any Lien on
such asset as security for Indebtedness of the Person owning such asset or any
other Person or (b) requires the grant of any security for such obligation if
security is given for some other obligation; provided, however, that an
agreement that conditions a Person’s ability to borrow money or continue to
borrow money upon the maintenance of one or more specified ratios and that does
not generally prohibit the encumbrance of such Person’s assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

“New Development” shall mean, as of any Calculation Date, (a) any Project which
was a Project Under Development during the most recently-ended Annual Period as
to which conditions (a), (b) and (c) as provided for in the definition of
Projects Under Development have been satisfied, and (b) any Project acquired
during the most recently-ended Annual Period, such Project(s) being a New
Development only for a period not to exceed twelve (12) months (or such shorter
period as Borrower may elect).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit D
to the Replaced Credit Facility or Exhibit C to this Agreement, as applicable.

“Notice of Borrowing” means a notice substantially in the form of Exhibit F to
the Replaced Credit Facility delivered to the Administrative Agent pursuant to
Section 2.02 of the Replaced Credit Facility evidencing the Borrower’s request
for the borrowing of the Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.02 evidencing the Borrower’s request
for the continuation of Eurodollar Rate Loans.

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.02 evidencing the Borrower’s request for the
conversion of Loans from one Type to another Type.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The term “Obligations” shall not include any obligations in
respect of any Swap Contract between any Loan Party and any Lender or any
Affiliate of a Lender.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

15



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means the “Closing Date” as defined in the Replaced
Credit Facility.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Parent” means Tanger Factory Outlet Centers, Inc., a North Carolina
corporation, together with its successors and permitted assigns.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

16



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

“Projects” shall mean any and all parcels of real property owned by the Borrower
or with respect to which the Borrower owns an interest (whether directly or
indirectly) on which are located improvements with a gross leasable area in
excess of 50,000 sq. ft. or with respect to which construction and development
of such improvements are under development.

“Projects Under Development” means, as of any Calculation Date, any Project
under development by the Borrower, any Wholly-Owned Subsidiary of the Borrower
or any Joint Venture (a) classified as construction in progress on the
Borrower’s quarterly financial statements or the financial statements of such
Joint Venture; or (b) as to which a certificate of occupancy has not been
issued; or (c) as to which a minimum of 70% of total gross leasable area has not
been leased and occupied by paying tenants.

“Properties” means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any of the Consolidated Parties; and “Property” means any one of them.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Materials through or in the air, soil, surface water,
groundwater, of any Property.

“Replaced Credit Facility” means that certain Term Loan Agreement dated as of
February 24, 2012 among Borrower, Administrative Agent and the lenders party
thereto, as the same may have been, prior to the date of this Agreement,
amended, restated, supplemented, extended or otherwise modified.

“Replacement Rate” has the meaning assigned thereto in Section 3.03(b).

 

17



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate in excess of 50.0% of the Total Outstandings; provided, however,
that to the extent the Lenders are voting on any change, amendment,
modification, supplement or waiver with respect to (i) the provisions of any of
the financial covenants set forth in Section 7.11 hereof, (ii) the definition of
the term “Change of Control” set forth in this Section 1.01 or
(iii) Section 8.01(k) hereof, the term “Required Lenders” shall mean Lenders
holding in the aggregate at least sixty-six and two-thirds percent (66-2/3%) of
the Total Outstandings; provided, further that, for any “Required Lender”
determination, (a) the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (b) at all times when two (2) or more Lenders, excluding
Defaulting Lenders, are party to this Agreement, the term “Required Lenders”
shall in no event mean less than two (2) Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel, executive vice
president, senior vice president, vice president, treasurer, secretary or
assistant secretary of a Loan Party, or any other individual who may from time
to time be authorized by the Board of Directors of the Borrower to serve as a
“Responsible Officer” for the purposes hereof and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Borrower necessary to retain its status as a REIT or to meet
the distribution requirements of Section 857 of the Internal Revenue Code),
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding,
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Date” shall mean January 9, 2018.

“Secured Indebtedness” shall mean an amount, as of any Calculation Date, equal
to (a) any Indebtedness of the Borrower (including, as provided in the last
sentence of the definition of the term “Indebtedness,” the Indebtedness of the
Borrower’s consolidated affiliates) secured by any encumbrance or by any
security interest, lien,

 

18



--------------------------------------------------------------------------------

privilege, or charge (other than liens for real estate taxes that are not yet
due and payable) on any real or personal property, plus (b) Borrower’s Equity
Percentage of any Indebtedness of any Joint Venture Projects or any Joint
Ventures secured by any encumbrance or by any security interest, lien,
privilege, or charge (other than liens for real estate taxes that are not yet
due and payable) on any real or personal property.

“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interest in trust, membership interest in limited liability
companies and other Equity Interests in entities (other than consolidated and
unconsolidated subsidiaries) such that the aggregate basis of such interests is
calculated on the basis of lower of cost or market value.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, as of any date of determination, each Wholly-Owned
Subsidiary or Controlled Subsidiary of the Borrower (or any Person already
qualified as a Loan Party) that: (a) is not an Exempt Subsidiary, and (b) has
incurred, guaranteed, or become liable for (or has agreed to incur, guarantee,
or otherwise become liable for) any unsecured obligations (other than with
respect to the Loan Documents, ordinary course trade payables, or debt
constituting liability under or with respect to any guaranties of standard
non-recourse carve-out obligations) in excess of $2,000,000.00; provided, that
Atlantic City Three, LLC may, until June 30, 2016, have up to $10,000,000.00 of
such obligations without qualifying as a “Subsidiary Guarantor” hereunder (but
shall, as of July 1, 2016, immediately qualify as a “Subsidiary Guarantor”
hereunder to the extent any such obligations of such Person are in excess of
$2,000,000.00 (and it meets the other criteria set forth herein for
qualification as such)).5,000,000.00.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

19



--------------------------------------------------------------------------------

“Syndication Agent” means a collective reference to SunTrust Bank, PNC Bank,
National Association and Regions Bank, in their capacities as Co-Syndication
Agents and any successor syndication agent with respect to any or all of them.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means (a) with respect to judgment defaults or ERISA matters,
$50,000; (b) with respect to Indebtedness which is non-recourse to a Person
(except for customary recourse “carve-outs”), such Indebtedness which is
outstanding in a principal amount of at least $50,000,000 individually or when
aggregated with all such Indebtedness; and (bc) with respect to any other
Indebtedness of such Person, such Indebtedness which is outstanding in a
principal amount of at least $25,000,000 individually or when aggregated with
all such Indebtedness. For clarification purposes, no Indebtedness and no
Guarantee shall be attributed to any Person hereunder (for purposes of
determination of the Threshold Amount of Indebtedness of a Person, including
whether such Indebtedness is recourse or non-recourse to such Person) unless
such Person is the borrower, guarantor or primary obligor thereof and, if a
guarantor, such Indebtedness or Guarantee, as applicable, shall be deemed to be
in the amount of such guaranty (and shall exclude any and all guaranties that
are not in liquidated amounts, including debt constituting liability under or
with respect to any guaranties of standard non-recourse carve-out obligations).

“Total Adjusted Asset Value” shall mean, as of any Calculation Date:

(a) the sum of:

(i) unrestricted cash and Cash Equivalents held by the Consolidated Parties
(excluding any tenant deposits); plus

(ii) the cost value of all undeveloped holdings (raw land or land which is not
otherwise an operating property other than any properties determined to be
Projects Under Development) held by the Consolidated Parties determined in
accordance with GAAP; plus

(iii) the value of the Consolidated Parties’ Securities Holdings; plus

(iv) the value of all Mortgages held by the Consolidated Parties; plus

(v) cost value of Projects Under Development (including only costs incurred as
of any Calculation Date and not including the cost value of Projects Under
Development which constitute Joint Venture Projects); plus

(vi) cost value of New Developments (including only costs incurred as of any
Calculation Date and not including the cost value of New Developments which
constitute Joint Venture Projects); plus

(vii) Borrower’s Equity Percentage of the cost value of Joint Venture Projects
which comply with the definition of Projects Under Development and New
Development (including only costs incurred as of any Calculation Date); plus

(b) an amount equal to

(i) (A) an amount equal to the EBITDA for the most recently-ended Annual Period
(as adjusted by the Borrower (1) to take into account the EBITDA of any
dispositions during such Annual Period of Projects and (2) to deduct EBITDA
derived from Projects Under Development or New Developments, each of which
adjustments must be approved by Administrative Agent in its reasonable
discretion), minus (B) the sum of (1) a capital expenditure allowance of $0.15
times owned gross leasable area of projects wholly owned by the Borrower or any
Wholly-Owned Subsidiary thereof, plus (2) a capital expenditure allowance of
$0.15 times gross leasable area of Joint Venture Projects multiplied by the
Borrower’s Equity Percentage of such Joint Venture Projects (excluding Projects
Under Development and New Developments); divided by

 

20



--------------------------------------------------------------------------------

(ii) .0650

provided, that for purposes of calculating Total Adjusted Asset Value:

(I) the total amount attributable to assets or EBITDA generated by or
attributable to Joint Venture Projects and/or Joint Ventures, other than
Controlled Subsidiaries, shall be limited to twenty-five percent (25%) of Total
Adjusted Asset Value and, to the extent the amount attributable to assets or
EBITDA generated by Joint Venture Projects and/or Joint Ventures, other than
Controlled Subsidiaries, exceeds such threshold, such amount shall be reduced,
in the overall calculation of Total Adjusted Asset Value, such that it equals
twenty-five percent (25%) of the Total Adjusted Asset Value;

(I) (II) the total amount attributable to item (a)(ii) above shall be limited to
five percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(ii) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;

(II) (III) the total amount attributable to item (a)(iii) above shall be limited
to five percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(iii) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;

(IV) the total amount attributable to item (a)(iv) above shall be limited to
five percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(iv) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;

(III) (V) the total amount attributable to item (a)(v) above shall be limited to
twenty-five percent (25%) of Total Adjusted Asset Value and, to the extent the
amount attributable to item (a)(v) above exceeds such threshold, such amount
shall be reduced, in the overall calculation of Total Adjusted Asset Value, such
that it equals twenty-five percent (25%) of the Total Adjusted Asset Value; and

(IV) (VI) in addition to the restrictions set forth in items (I), (II), and
(III), (IV), and (V) above, the total amount attributable to assets or EBITDA
generated by or attributable to items (I), (II), and (III), (IV), and (V) above,
together with EBITDA generated by or attributable to Joint Venture Projects
and/or Joint Ventures and EBITDA generated attributable to item (a)(iv) above
shall, in the aggregate, be limited to thirty-five percent (35%) of Total
Adjusted Asset Value and, to the extent the amount attributable to such assets
exceeds such threshold, such amount shall be reduced, in the overall calculation
of Total Adjusted Asset Value, such that it equals thirty-five percent (35%) of
the Total Adjusted Asset Value.

“Total Liabilities” shall mean, as of any Calculation Date, the sum of (a) all
liabilities of the Borrower and its Wholly-Owned Subsidiaries, as calculated in
accordance with GAAP (including, in any case and without limitation, deferred
taxes), less (i) intercompany items, and (ii) liabilities attributable to Joint
Venture Projects or Joint Ventures, plus (b) Borrower’s Equity Percentage of
Total Liabilities attributable to Joint Venture Projects or Joint Ventures.
Without duplication, Total Liabilities shall include all guarantees (other than
debt constituting liability under or with respect to any guaranties of standard
non-recourse carve-out obligations), endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness of others,
including the obligations to reimburse the issuer in respect of any letters of
credit.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

21



--------------------------------------------------------------------------------

“Total Unsecured Indebtedness” shall mean, as of any Calculation Date, an amount
equal to (a) all unsecured Indebtedness of the Borrower and its Wholly-Owned
Subsidiaries, plus (b) without duplication Borrower’s Equity Percentage of any
unsecured Indebtedness of any Joint Venture and/or Joint Venture Projects as of
such Calculation Date, other than trade indebtedness incurred in the ordinary
course of business; provided, that all Indebtedness which is secured by a pledge
of equity interests only shall be deemed to be unsecured indebtedness.

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit J to the Replaced Credit Facility delivered on the Original Closing Date
to the Administrative Agent pursuant to Section 4.01(a) of the Replaced Credit
Facility, as the same may be amended, restated or modified from time to time
with the prior written approval of the Administrative Agent, such approval not
to be unreasonably withheld, conditioned, or delayed.

“Type” means with respect to a Loan (or any portion thereof), its character as a
Base Rate Loan or a Eurodollar Rate Loan.

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would not be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with full consolidation method
GAAP as of such date.

“Unencumbered Assets” shall mean real property that is wholly-owned by the
Borrower, a Wholly-Owned Subsidiary, or a Controlled Subsidiary that is not
subject to a mortgage lien or to any agreement with any other lender that
prohibits the creation of a Lien on that specific property.

“Unencumbered EBITDA” shall mean, as of any Calculation Date, EBITDA directly
attributable to Unencumbered Assets for the most recently-ended Annual Period.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Borrower meeting the qualifications noted above.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

22



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) All references herein to the “knowledge” of the Borrower or Loan Parties
shall be deemed to mean the actual knowledge of the chief executive officer,
president, chief financial officer, treasurer, secretary, assistant secretary,
chief operating officer or general counsel of the Parent and/or Borrower.

1.03 Accounting Terms.

(f) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect on the date of this Agreement subject to the
provisions of this Section 1.03, from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(g) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Administrative Agent shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

23



--------------------------------------------------------------------------------

(h) Accounting for Sales of Real Estate. For purposes of clarification and
without limiting the foregoing general requirements of this Section 1.03 or
otherwise set forth in this Agreement, all real estate transactions shall, for
the duration of this Agreement, be accounted for using standard GAAP accounting
(including application, as applicable, of the financing, profit sharing or other
alternative accounting methods prescribed by paragraphs 25 to 29 of FASB
ASC 66).

(i) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurdollar Rate”.

ARTICLE II.

THE COMMITMENTS AND MAKING OF LOANS

2.01 Loans.

(a) Making of Loans. On the Original Closing Date each Lender made a loan to the
Borrower in a principal amount equal to such Lender’s Commitment. Once repaid,
the principal amount of a Loan may not be reborrowed. As of the Closing Date,
there are no Commitments in effect.

(b) [Reserved]

2.02 Borrowings, Conversions and Continuations of Loans.

(a) The making of the Loans on the Original Closing Date, each conversion of
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
requested date of the Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Notice
of Borrowing, Notice of Conversion, or Notice of Continuation, as applicable,
appropriately completed and signed by a Responsible Officer of the Borrower. The
making of, conversion to or continuation of Eurodollar Rate Loans shall be in
the principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. The making of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Notice of Conversion and Notice of Continuation (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a

 

24



--------------------------------------------------------------------------------

conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be converted or continued, (iv) the Type of Loans to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Notice of
Conversion or Notice of Continuation or if the Borrower fails to give a timely
Notice of Continuation, then the applicable Loans shall be continued as the same
Type of Loan, each having the same Interest Period as the Loans that are the
subject of such continuation (e.g., a one-month Eurodollar Rate Loan shall
continue as a one-month Eurodollar Rate Loan), subject to the limitations of
clause (iii) of the definition of the term “Interest Period”. Any such automatic
conversion shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a conversion to or continuation of Eurodollar Rate Loans in any such
notice, but fails to specify an Interest Period, it will be deemed to have
requested an Interest Period of one month.

(b) [Reserved]

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, if so required by the Required Lenders,
no Loans may be converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(e) After giving effect to the Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six Interest Periods in effect with respect to Eurodollar Rate
Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03 Prepayments.

(a) Generally. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time, voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) two (2) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; and (ii) any prepayment of Eurodollar Rate Loans
and Base Rate Loans shall be in the minimum principal amount of $100,000 or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05, if any. Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.

(b) [Reserved.]

2.04 Repayment of Loans.

(a) Generally. The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of the Loans outstanding on such date and shall Fully
Satisfy all other Obligations on the Maturity Date.

 

25



--------------------------------------------------------------------------------

(b) Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrower shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
paid in full.

2.05 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid within five (5) days
after the date when due (other than on the Maturity Date, as to which such five
(5) day period shall not apply), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid within five (5) days after the date when due
(other than on the Maturity Date, as to which such five (5) day period shall not
apply), whether at stated maturity, by acceleration or otherwise, then upon the
request of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.06 Fees. The Borrower shall pay to the Administrative Agent, the Arrangers
and/or Lenders such fees as shall have been separately agreed upon in writing
pursuant to the Fee Letters in the amounts and at the times so specified. Such
fees shall be fully earned when paid, shall not be refundable for any reason
whatsoever and shall be payable in Dollars unless otherwise specified.

2.07 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

26



--------------------------------------------------------------------------------

2.08 Evidence of Debt.

(a) The Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to Borrower in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) [Reserved]

2.09 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of the Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of the Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance

 

27



--------------------------------------------------------------------------------

herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Borrowing set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make its Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on its Loan resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loan and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.11 [Reserved]

2.12 Additional Loans. The Borrower shall have the right at any time and from
time to time during the period beginning on the Closing Date to request
additional Loans by providing written notice to the Administrative Agent;
provided, however, that after giving effect to any such increases the aggregate
amount of the Loans shall not exceed $500,000,000. Each such increase in the
Loans must be an aggregate minimum amount of

 

28



--------------------------------------------------------------------------------

$15,000,000 and integral multiples of $10,000,000 in excess thereof (or such
lesser amounts as may be agreed to by the Administrative Agent and the
Borrower). The Administrative Agent shall promptly notify each Lender upon
receipt of any such notice from the Borrower. Each Lender shall notify the
Administrative Agent within 5 Business Days after receipt of the Administrative
Agent’s notice whether such Lender wishes to provide an additional Loan and if
so, the maximum principal amount of the Loan such Lender is willing to provide.
If a Lender fails to deliver any such notice to the Administrative Agent within
such time period, then such Lender shall be deemed to have declined to provide
an additional Loan. If the aggregate principal amount of the additional Loans
the Lenders are willing to provide is less than the aggregate principal amount
of additional Loans requested by the Borrower, then the Administrative Agent, in
consultation with the Borrower, may approach other banks, financial institutions
and other institutional lenders regarding providing additional Loans. The
Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Loans, including decisions as
to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
such increase and the allocations of the increase in the Loans among such
existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase the principal amount of its Loan or provide a new Loan, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. Effecting the increase of the Loans under
this Section is subject to the following conditions precedent: (x) no Default
shall be in existence on the effective date of such increase, (y) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such increase except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (z) the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by a Responsible Officer of (A) all corporate and other necessary
action taken by the Borrower to authorize such increase and (B) all corporate
and other necessary action taken by each Guarantor authorizing the guaranty of
such increase; (ii) an opinion of counsel to the Borrower and the Guarantors,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent (it being acknowledged that
an opinion in substantially the same form as the opinion delivered on the
Closing Date shall be sufficient to satisfy this condition), and (iii) new Notes
executed by the Borrower, payable to any new Lenders and replacement Notes
executed by the Borrower, payable to any existing Lenders increasing the
principal amount of their Loans (in which event, the applicable existing
Lender(s) shall return the applicable existing Note(s) to the Borrower, marked
“cancelled” or “superseded”), in the principal amount of such Lender’s aggregate
Loan at the time of the effectiveness of the applicable increase in the
aggregate principal amount of the Loans. In connection with any increase in the
aggregate principal amount of the Loans pursuant to this Section, any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.

2.13 Reserved.

2.14 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such

 

29



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
to the payment of any amounts owing to the Lenders, as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.01 or, with respect to
additional Loans made after the Closing Date, Section 2.12 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.14(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will take such actions as the Administrative Agent may determine to be
necessary, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that subject to Section 10.22 and except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

30



--------------------------------------------------------------------------------

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iv) Notwithstanding the provisions of subsection (i), (ii), and (iii) above,
(x) Borrower shall not be required to increase any such amounts payable to
Administrative Agent or any Lender, as the case may be, with respect to any
Indemnified Taxes or Other Taxes (1) that are attributable to such Person’s
failure to comply with the requirements of this Agreement, including without
limitation, Section 3.06 or (2) that are United States withholding taxes imposed
on amounts payable to such Person that are Excluded Taxes; and (y) Borrower
shall not be required to compensate Administrative Agent or any Lender pursuant
to this Section for any additional sums payable under this Section, including
Indemnified Taxes or Other Taxes, incurred more than 180 days prior to the date
that Administrative Agent or such Lender, as the case may be, notifies Borrower
of the Change in Law or other event giving rise to such additional sums and of
Administrative Agent’s or such Lender’s intention to claim compensation
therefor.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally

 

31



--------------------------------------------------------------------------------

imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. For purposes of determining
withholding Taxes imposed under the Foreign Account Tax Compliance Act (FATCA),
from and after the effective date of the Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
In addition:

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or the taxing authorities of
a jurisdiction pursuant to such applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax

 

32



--------------------------------------------------------------------------------

pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iv) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and

 

33



--------------------------------------------------------------------------------

(B) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that the Borrower or the Administrative
Agent make any withholding or deduction for taxes from amounts payable to such
Lender.

(v) The Borrower shall not be required to pay any amount pursuant to this
Section 3.01 to any Lender that is organized under the laws of a jurisdiction
outside of the United States of America or the Administrative Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection (e). If any such Lender fails to
deliver the above forms or other documentation to the extent required hereunder,
then the Borrower may withhold from such payment to such Lender such amounts as
are required by the Code. If any Governmental Authority asserts that the
Borrower did not properly withhold or backup withhold, as the case may be, any
tax or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Borrower therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable by or to
the Borrower under this Section, and costs and expenses (including all fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Borrower.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Loan or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
interbank London market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Loan or to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

 

34



--------------------------------------------------------------------------------

Upon receipt of such notice, (x) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If

(h) Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with Section 3.03(b) below, if the Adminstrative Agent
reasonably determines, or the Administrative Agent is advised by the Required
Lenders, that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof, (a) (i) the Administrative
Agent determines that or otherwise that (i) Dollar deposits in Dollars are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders determine that for any reason, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
suchthe Required Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respectand Base Rate Loans as to which the interest rate is determined by
reference to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice, such revocation not to be unreasonably
withheld or delayed. Upon receipt of such notice, the Borrower may revoke any
pending request for athe Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or Interest Periods or, failing that, will be deemed to
have converted such request into a request for athe Borrowing of, or conversion
to, Loans that are Base Rate Loans (with the Base Rate determined other than by
reference to the Eurodollar Rate) in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

(i) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 3.03(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 3.03(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the

 

35



--------------------------------------------------------------------------------

applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having, or purporting to have,
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in the
U.S. syndicated loan market in the applicable currency, then the Administrative
Agent may, to the extent practicable (in consultation with the Borrower and as
determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or
(b)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.03(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 10.01), such amendment shall become effective without any further action
or consent of any party other than the Administrative Agent and the Borrower so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Required Lenders,
with each such notice stating that such Lender objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Lender objects). To the extent the Replacement Rate is
approved by the Administrative Agent in connection with this clause (b), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

36



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall, without duplication,
pay to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the funding of
the Eurodollar Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice. Each Lender hereby certifies,
as to itself only, that as of the date of this Agreement, no such reserves are
required to be paid by Borrower.

3.05 Compensation for Losses. Upon demand of the Administrative Agent from time
to time, the Borrower shall promptly pay to the Administrative Agent, for the
account of each Lender, such amount or amounts as the Administrative Agent shall
determine in its sole discretion to be sufficient to compensate such Lenders,
and hold such Lenders harmless from, any loss, cost or expense incurred by it as
a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make its Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

37



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office Each Lender may make any Loan to
the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment to the extent such designation or assignment is
applicable to it.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Loan Parties’, Administrative Agent’s, and Lenders’
obligations under this Article III shall survive repayment of all Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS

4.01 Conditions of Borrowing. The effectiveness of the amendment and restatement
of the Replaced Credit Facility by this Agreement is subject to satisfaction of
the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) fully executed counterparts of this Agreement and the Guaranty, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) [reserved;];

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

38



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(v) a favorable opinion of counsel to the Borrower (on behalf of each of the
Loan Parties), addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all applicable consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Parent certifying
(A) that each Consolidated Party is in compliance in all material respects with
all existing contractual financial obligations, (B) all governmental,
shareholder and third party consents and approvals necessary for the Loan
Parties to enter into the Loan Documents and fully perform thereunder, if any,
have been obtained, (C) immediately after giving effect to this Agreement, the
other Loan Documents and all the transactions contemplated therein to occur on
such date, (1) each of the Loan Parties is solvent, (2) no Default or Event of
Default exists, (3) all representations and warranties contained herein and in
the other Loan Documents are true and correct in all material respects except
(x) to the extent that such representations and warranties specifically refer to
an earlier date, in which case such representations were true and correct as of
such earlier date, and (y) for purposes of the representations and warranties
set forth in Section 5.13, to the extent of changes resulting from transactions
and other events contemplated or not prohibited by this Agreement or the other
Loan Documents and changes occurring in the ordinary course of Borrower’s
business, and (4) the Loan Parties are in compliance with each of the financial
covenants set forth in Section 7.11 (and including detailed calculations of each
such financial covenant); (D) that, to such Responsible Officer’s knowledge,
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and (E) the current
Debt Ratings;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and

(ix) such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.

(b) There shall not have occurred a material adverse change since December 31,
2014, in the business, assets, operations, or condition (financial or otherwise)
of the Borrower and the other Consolidated Parties taken as a whole, as
reasonably determined by the Administrative Agent.

(c) There shall not exist any action, suit, investigation, or proceeding pending
or threatened, in any court or before any arbitrator or governmental authority
that could have a Material Adverse Effect, as reasonably determined by the
Administrative Agent.

(d) Any fees required to be paid on or before the Closing Date shall have been
paid.

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

 

39



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
(except, in the case of any Loan Party other than the Borrower, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect) and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in each case, to the extent that the same could
not reasonably be expected to (y) result in such Loan Party’s obligations
hereunder or under any other Loan Document to which it is a party to be deemed
ineffective, voided or otherwise terminated or (z) have a Material Adverse
Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except, in
each case, to the extent that failure to obtain or file the same, as applicable,
could not reasonably be expected to (a) result in any Loan Party’s obligations
hereunder or under any other Loan Document to which it is a party to be deemed
ineffective, voided or otherwise terminated or (b) have a Material Adverse
Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and (b) the application of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

40



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated June 30, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Parent and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of the Parent filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of the Borrower, since the date of the Audited Financial Statements,
no Internal Control Event has occurred (other than as disclosed in reports of
the Borrower filed prior to the date hereof with the SEC).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens not
prohibited by Section 7.01.

5.09 Environmental Compliance. Except as set forth on Schedule 5.09, no Loan
Party (a) has received any notice or other communication or otherwise learned of
any Environmental Liability which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect arising in connection
with: (i) any non-compliance with or violation of the requirements of any
Environmental Law by any Loan Party, or any permit issued under any
Environmental Law to any Loan Party; or (ii) the Release or threatened Release
of any Hazardous Materials into the environment; or (b) to its knowledge, has
threatened or actual liability in connection with the Release or threatened
Release of any Hazardous Materials into the environment which would individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.
Except as would not reasonably be expected to have a Material Adverse Effect,
none of the Loan Parties has received any Environmental Complaint.

5.10 Insurance. The properties of the Borrower and each of its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and

 

41



--------------------------------------------------------------------------------

for which adequate reserves have been provided in accordance with GAAP. There is
no proposed special tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(e) The Borrower represents and warrants as of the Second Amendment Date that
the Borrower is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit, or the
Commitments.

5.13 Subsidiaries; Equity Interests. Set forth on Schedule 5.13 is a complete
and accurate list of all Subsidiaries and Joint Ventures/Unconsolidated
Affiliates of the Borrower as of the date of this Agreement and as updated in
accordance with the terms of Section 6.02 hereof, including their respective
business forms, jurisdictions of organization, respective equity owners and
respective equity ownership interests, thereof. The Equity Interests owned by
Borrower in each Subsidiary and each Joint Venture/Unconsolidated Affiliate are
validly issued, fully paid and non-assessable and are owned by Borrower free and
clear of all Liens, except to the extent that the failure or non-compliance of
the same would not have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. To Borrower’s knowledge, the Borrower has disclosed or made
available to the Administrative Agent all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
To Borrower’s knowledge, no report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains on the date
furnished any material misstatement of material fact or omits on the date
furnished to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions that Borrower believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Borrower and each Guarantor
existing as of the date hereof is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for and material to the operation of their respective
businesses, without conflict with the rights of any other Person, except for
such conflicts that could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary of any of them,
and that is material to Borrower and its Subsidiaries, taken as a whole,
infringes upon any rights held by any other Person, except for such conflicts
that could reasonably be expected to have a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower, threatened in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

5.20 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in all material respects in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

 

43



--------------------------------------------------------------------------------

5.21 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
obligations for which no claim has been asserted), the Borrower shall, and
shall, except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03 and/or to the extent the failure to do so would not result in a Material
Adverse Effect, cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Parent, a consolidated and consolidating balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (A) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and such consolidating statements to be certified,
to knowledge, by the chief executive officer, chief financial officer, chief
accounting officer, treasurer, controller or other senior financial or
accounting executive of the Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Parent and its Subsidiaries, (B) a report of such
Registered Public Accounting Firm as to the effectiveness of Borrower’s internal
control over financial reporting pursuant to Section 404 of Sarbanes-Oxley; and
(C) any other information included in the Parent’s or the Borrower’s Form 10-K
for such fiscal year;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Parent’s fiscal year then ended, and any other information included in the
Parent’s or the Borrower’s Form 10-Q for such fiscal quarter, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified, to
knowledge, by the chief executive officer, chief financial officer, chief
accounting officer, treasurer, controller or other senior financial or
accounting executive of the Parent as fairly presenting, in all material
respects, the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c) no later than January 31 of each year, pro forma projected financial
statements for the Parent and its Subsidiaries made in good faith, including
anticipated sources and uses of cash for the four (4) calendar quarters
constituting such calendar year, and no later than August 31 of each year
preliminary pro forma projected sources and uses of cash for such parties made
in good faith for the succeeding fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein,
to the extent not so furnished.

 

44



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), a projection of capital expenditures for the next fiscal year
for each Property of the Consolidated Parties.

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):

(i) a Compliance Certificate of a Responsible Officer of the Parent
(A) demonstrating compliance, as of the end of each such fiscal period, with the
financial covenants contained in Section 7.11, in each case by detailed
calculation thereof (which calculation shall be in form reasonably satisfactory
to the Administrative Agent and which shall include, among other things, an
explanation of the methodology used in such calculation and a breakdown of the
components of such calculation), (B) stating that, to such Responsible Officer’s
knowledge, the Loan Parties were in compliance with each of the covenants set
forth in Articles VI and VII of this Agreement at all times and in all material
respects during such fiscal period; and (C) stating that, as of the end of each
such fiscal period, no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Loan Parties propose to take with respect thereto;

(ii) a schedule of the Properties summarizing net operating income and occupancy
rates as of the last day of the applicable quarter;

(iii) a summary of property purchases during the applicable quarter;

(iv) an update to Schedule 5.13 attached hereto (which such update shall, in
each case, be deemed to replace, amend and restate such schedule);

(v) a listing of all Projects Under Development showing the total capital
obligation of the Consolidated Parties with respect to each such Project Under
Development and funds expended to date in connection with each such Project
Under Development.

(c) promptly after any written request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each written
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably and customarily request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or

 

45



--------------------------------------------------------------------------------

provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its written request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly after it has knowledge thereof, notify the Administrative
Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; that could, in any such event,
reasonably be expected to have a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

(e) of the occurrence of any Internal Control Event; and

(f) of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

46



--------------------------------------------------------------------------------

6.04 Payment of ObligationsTaxes. Pay and discharge as the same shall become
delinquentdue and payable, all of its material obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (a) unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; or (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, prior to the time at
which the same shall become due and delinquent, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries, in all material respects, in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives appointed by the Administrative
Agent or Lenders (as coordinated by the Administrative Agent), including,
without limitation, independent accountants, agents, attorneys, and appraisers
to visit and inspect any of its Properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower (provided through the
Administrative Agent) and in a manner that will not unreasonably interfere with
such Person’s business operations; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; provided, further, however that all such
persons shall obtain and maintain all such information and materials in
confidence, and otherwise subject to and in compliance with the terms of
Section 10.07. Notwithstanding anything to the contrary in

 

47



--------------------------------------------------------------------------------

this Section 6.10, the Loan Parties and their Subsidiaries shall not be required
to disclose, or allow inspection of any document or information that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender is prohibited by Law or would violate any contractual confidentiality
obligations to a third party if such obligations were not entered into in
contemplation of this Agreement or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product; provided that, in each
case, the Borrower will advise the Administrative Agent that information is
being withheld.

6.11 Use of Proceeds. Use the proceeds of the Loans solely for the following
purposes: (a) to finance the acquisition of real properties; (b) to finance the
development of improvements to real properties; (c) to refinance and/or retire
existing Indebtedness, and (d) for working capital and other general corporate
purposes.

6.12 Additional Guarantors.

(a) If, from time to time, any Person qualifies as a Subsidiary Guarantor, the
Borrower shall (i) if such Person is a Domestic Subsidiary of a Loan Party,
cause such Person to promptly (and in any event within fifteen (15) days from
the date any such Person meets the requirements for becoming a Guarantor as set
forth in this Section 6.12) become a Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Guaranty or such other documents
or materials as the Administrative Agent shall reasonably deem appropriate for
such purpose, (ii) provide the Administrative Agent with notice thereof, and
(iii) cause such Person to deliver to the Administrative Agent documents of the
types referred to in clauses (iii) and (iv) of Section 4.01(a), all in form,
content and scope reasonably satisfactory to the Administrative Agent; provided,
that to the extent such Person holds (whether upon delivery of the items
required above or at any time after the delivery of the items required above)
assets with a fair market value in excess of $20,000,000, the Borrower shall (if
requested by Administrative Agent) cause to be delivered to the Administrative
Agent favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause (a)).

(b) Notwithstanding any other provisions of this Agreement to the contrary
(x) to the extent a Guarantor anticipates that it will no longer meet the
requirements of the definition of a Subsidiary Guarantor, the Borrower may
request a release of such Guarantor as a Guarantor hereunder in accordance with
the following:

(i) the Borrower shall deliver to the Administrative Agent, not less than ten
(10) days and not more than forty-five (45) days prior to the anticipated or
intended release of a Subsidiary Guarantor hereunder, a written request for
release of the applicable Subsidiary Guarantor; and

(ii) the Administrative Agent shall have reviewed and approved (in writing) the
request for release delivered pursuant to subclause (i) above; provided, that
the failure of the Administrative Agent to respond to such a request within ten
(10) days of its receipt thereof shall constitute the Administrative Agent’s
approval thereof.

Notwithstanding any language to the contrary above, so long as a Responsible
Officer of the Borrower (or Parent) has certified in a compliance certificate
(and the Administrative Agent has no evidence or information which brings into
reasonable doubt the veracity of such certifications) that the Subsidiary
Guarantor no longer meets the requirements of the definition of Subsidiary
Guarantor, the request for release shall be approved and issued by the
Administrative Agent within the 10-day time period specified in subsection
(b)(ii).

Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents. Administrative Agent shall, upon written request therefore, provide a
written confirmation of the release of the applicable Guarantor hereunder.

6.13 REIT Status. Take all action necessary to maintain the Parent’s status as a
REIT.

 

48



--------------------------------------------------------------------------------

6.14 Environmental Matters.

(a) Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time. The Loan Parties also
agree that they will reimburse the Administrative Agent and Lenders for and
indemnify and hold the Administrative Agent and Lenders harmless from any and
all costs, expenses (including reasonable attorneys’ fees actually incurred) and
for all civil claims, judgments or penalties incurred entered, assessed, or
levied against the Administrative Agent or any of the Lenders as a result of any
of the Loan Parties’ use of Hazardous Materials at the Properties or as a result
of any release of any Hazardous Materials on the ground or into the water or air
by any of the Loan Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon the Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys’ fees. The Loan Parties’
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrower set forth herein. Notwithstanding anything to the contrary contained in
this Section 6.14(a), in no event shall the Borrower or any other Loan Party
have any obligation to reimburse or otherwise indemnify the Administrative Agent
and Lender prior to the occurrence of an Event of Default if and to the extent
that any claims arise as the direct result of any action of the Administrative
Agent and/or any of the Lenders (or any Person(s) claiming by, through or under
any of them) at the Properties, or any of them.

(b) If the Administrative Agent requests in writing and if (i) the Borrower or
the applicable Subsidiary does not have environmental insurance with respect to
any property owned, leased or operated by a Loan Party or (ii) the
Administrative Agent has reason to believe that there exist Hazardous Materials
in material violation of applicable Environmental Laws, on any property owned,
leased or operated by a Loan Party, which Hazardous Materials materially and
adversely affect the value of such property and with respect to which the
Borrower has not furnished a report within the immediately previous twelve
(12) month period, Borrower shall furnish or cause to be furnished to the
Administrative Agent, at the Borrower’s expense, a report of an environmental
assessment of reasonable scope, form and depth by a consultant reasonably
acceptable to the Administrative Agent, including, where appropriate and if
recommended by such consultant, invasive soil or groundwater sampling, as to the
nature and extent of the presence of such Hazardous Materials on any such
property and as to the compliance by the applicable Loan Party(ies) with
Environmental Laws; provided that if there exists a continuing Default or Event
of Default as of the date of the Administrative Agent’s written request for an
environmental report pursuant to the terms hereof, the Borrower shall provide
such report regardless of whether either of the conditions set forth in
subsections (i) and (ii) above have been satisfied. If the Borrower fails to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the parties hereto hereby grant to the Administrative Agent and their
representatives or shall attempt in good faith to cause the applicable Loan
Party(ies) to so grant access to the Properties and a license of a scope
reasonably necessary to undertake such an assessment, including, where
appropriate, invasive soil or groundwater sampling; provided, however, that no
such invasive soil or groundwater sampling shall be undertaken without
Borrower’s prior written approval unless an Event of Default exists hereunder

(c) Conduct and complete (or use good faith efforts to cause to be conducted and
completed) all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any Property to the extent necessary to be in material
compliance with all Environmental Laws and all other applicable federal, state,
and local laws, regulations, rules and policies and with the orders and
directives of all Governmental Authorities exercising jurisdiction over such
real property to the extent any failure could reasonably be expected to have a
Material Adverse Effect.

(d) Provide upon such Person’s receipt thereof all insurance certificate(s)
evidencing the environmental insurance held by any Person with respect to any of
the Properties.

6.15 Anti-Corruption Laws. Conduct its businesses in compliance, in all material
respects, with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

49



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
obligations for which no claim has been asserted), the Borrower shall not, nor
shall it permit any Wholly-Owned Subsidiary or Controlled Subsidiary to,
directly or indirectly:

7.01 Liens. Contract, create, incur, assume or permit to exist any Lien with
respect to any of its property, assets or revenues or the property, assets or
revenues of any other Person, whether now owned or hereafter acquired, if the
Indebtedness underlying such Lien, at the time of incurrence of such
Indebtedness and immediately after giving effect thereto on a pro forma basis,
would cause the Borrower to be in violation of any of the provisions of
Section 7.11 hereof.

7.02 Investments. Make any Investments, except:

(a) Projects Under Development, undeveloped land holdings, Joint Venture
Projects and Joint Ventures, Securities Holdings and Mortgages;

(b) Investments held in the form of Cash Equivalents;

(c) advances to officers, directors and employees in an aggregate amount not to
exceed $100,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;

(d) Investments in any other Loan Party and/or in any Subsidiary;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) payments relating to pre-development expenses, pursuit costs, property
acquisition and diligence expenses and similar out-of-pocket costs and expenses
regarding properties that are not yet owned by the Borrower or any Subsidiary;
and

(g) Investments existing on the date of this Agreement.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents; and

(b) any other Indebtedness (including, without limitation, Guarantees in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary)
to the extent such Indebtedness, at the time of incurrence of such Indebtedness
and immediately after giving effect thereto on a pro forma basis, would not
cause the Borrower to be in violation of any of the provisions of Section 7.11;
provided, that to the extent such Indebtedness is in the form of obligations
under any Swap Contract (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party.

 

50



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Except as otherwise permitted under this Agreement,
merge, dissolve, liquidate, consolidate with or into another Person (unless
Borrower, such Wholly-Owned Subsidiary, or such Controlled Subsidiary is the
surviving entity), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Wholly-Owned Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Wholly-Owned Subsidiaries, provided that when any Guarantor is
merging with another Wholly-Owned Subsidiary, the Guarantor shall be the
continuing or surviving Person;

(b) any Wholly-Owned Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Wholly-Owned Subsidiary; provided that if the transferor in such a transaction
is a Guarantor, then the transferee must either be the Borrower or a Guarantor
(or must become a Guarantor);

(c) any Controlled Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Wholly-Owned Subsidiaries or Controlled Subsidiaries, provided that when
any Guarantor is merging with another Wholly-Owned Subsidiary or Controlled
Subsidiary, the Guarantor shall be the continuing or surviving Person;

(d) any Controlled Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Controlled Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor (or
must become a Guarantor); and

(e) all or substantially all of the assets or all of the Equity Interests of a
Wholly-Owned Subsidiary or Controlled Subsidiary may be Disposed of to the
extent such Disposition is permitted pursuant to Section 7.05.; and

(f) any Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not have a Material Adverse Effect.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Wholly-Owned Subsidiary to the Borrower, any
Wholly-Owned Subsidiary, or any Controlled Subsidiary;

(e) Dispositions permitted by Section 7.04(a) – (b); or

(f) Dispositions of property by the Borrower to any Wholly-Owned Subsidiary so
long as such Wholly-Owned Subsidiary, if required to do so pursuant to the
definition of Subsidiary Guarantor, becomes a Subsidiary Guarantor; or

(g) (f) Dispositions by the Borrower, its Wholly-Owned Subsidiaries, and/or its
Controlled Subsidiaries of any property in the ordinary course of business for
fair market value (whether in one transaction or in several related
transactions); provided, at the time of such Disposition, no Default shall exist
or would result from such Disposition;

 

51



--------------------------------------------------------------------------------

provided, however, that any Disposition pursuant to clauses (a) through
(f) above (excluding clause (e)) shall be for fair market value, as reasonably
determined by Borrower.

7.06 Anti-Terrorism /Anti-Corruption Laws.

(a) Be an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States of America (50 U.S.C. App.
§§ 1 et seq.), as amended. Neither any Loan Party nor any of its Subsidiaries is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Act (as defined in Section 10.18); or

(b) Directly or indirectly use the proceeds of any Loan for any purpose which
would breach the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
the UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions (the “Anti-Corruption Laws”) or otherwise fail to be in compliance
with any such Anti-Corruption Laws.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental or complementary thereto.

7.08 Transactions with Affiliates. Except as otherwise contemplated or permitted
pursuant to Section 7.04, enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided, however, that this provision shall not be
deemed to prohibit the issuance of preferred Equity Interests to any party.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Wholly-Owned Subsidiary or Controlled Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor or (ii) of any Wholly-Owned Subsidiary or Controlled
Subsidiary to Guarantee the Indebtedness of the Borrower, or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person; provided, that this Section 7.09 shall
not be deemed to restrict the ability of the Borrower or any Subsidiary from
entering into Contractual Obligations of any type related to secured financing
transactions.

7.10 Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants. Fail, at any applicable time of calculation, to comply
with any of the following financial covenants; provided, that such calculations,
if not calculated as of the last day of a calendar quarter, shall be calculated
as of the last day of the immediately preceding calendar quarter, except that
the calculation set forth in item (g) below shall be calculated as of the end of
each fiscal year:

(a) Fair Market Minimum Net Worth. Borrower shall maintain a Fair Market Minimum
Net Worth equal to or in excess of $1,200,000,000.

(a) [Intentionally Omitted].

 

52



--------------------------------------------------------------------------------

(b) Total Liabilities to Total Adjusted Asset Value. Borrower shall not permit
the ratio of Total Liabilities to Total Adjusted Asset Value to exceed sixty
percent (60%); provided, that, such limit may, on no more than two (2) occasions
during the term of this Agreement and following any Material Acquisition by the
Borrower or any of the Consolidated Parties, be increased, for a period not to
exceed twofour (24) consecutive calendar quarters (for each such occasion), to
sixty-five percent (65%).

(c) Secured Indebtedness to Total Adjusted Asset Value. Borrower shall not
permit the ratio of Secured Indebtedness to Total Adjusted Asset Value to exceed
thirty-five percent (35%).

(d) EBITDA to Fixed Charges. Borrower shall maintain the ratio of EBITDA for the
twelve-month period ending as of the most-recent Calculation Date to Fixed
Charges for such twelve-month period equal to or in excess of 1.50:1.00.

(e) Total Unsecured Indebtedness to Adjusted Unencumbered Asset Value. Borrower
shall not permit the ratio of Total Unsecured Indebtedness to Adjusted
Unencumbered Asset Value to exceed sixty percent (60%); provided, that, such
limit may, on no more than two (2) occasions during the term of this Agreement
and following any Material Acquisition by the Borrower or any of the
Consolidated Parties, be increased, for a period not to exceed twofour
(24) consecutive calendar quarters (for each such occasion), to sixty-five
percent (65%).

(f) Unencumbered Interest Coverage Ratio. Borrower shall not permit the ratio of
Unencumbered EBITDA for the twelve-month period ending as of the most-recent
Calculation Date to that portion of interest expense attributable to Total
Unsecured Indebtedness as of such Calculation Date to be less than 1.50:1.00.

(g) Dividends and Distributions. Borrower shall, to the extent an Event of
Default exists under the Loan Documents, limit aggregate Restricted Payments to
the minimum amount required to cause the Parent to maintain its REIT status;
provided, however that if an Event of Default resulting from nonpayment or
bankruptcy exists, or if the Borrower’s obligations under this Agreement have
been accelerated, the Borrower shall not make any Restricted Payments.

7.12 Organizational Documents; Ownership of Subsidiaries. Permit any Loan Party
to (a) amend, modify, waive or change its Organization Documents in a manner
materially adverse to the Lenders, or (b) create, acquire or permit to exist or
permit or cause any of their Subsidiaries to create, acquire or permit to exist,
any Foreign Subsidiaries (other than Canadian Subsidiaries).

7.13 Negative Pledges. Enter into, assume or become subject to any Negative
Pledge, other than Negative Pledges entered into in connection with Indebtedness
that is otherwise permitted pursuant to Section 7.11 hereof, relating only to
the properties or assets constructed or acquired in connection with such
Indebtedness. Notwithstanding anything contained herein, this provision shall
not be deemed to prohibit or restrict the Borrower’s ability to enter into
Indebtedness that limits the Borrower’s ability to enter into Negative Pledges
in a manner identical to, or no more restrictive than, this Section 7.13.

7.14 Sale Leasebacks. Except as could not reasonably be expected to have a
Material Adverse Effect, directly or indirectly, become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real or personal or
mixed), whether now owned or hereafter acquired, (a) which such Person has sold
or transferred or is to sell or transfer to a Person which is not a Consolidated
Party or (b) which such Person intends to use for substantially the same purpose
as any other property which has been sold or is to be sold or transferred by
such Person to another Person which is not a Consolidated Party in connection
with such lease.

7.15 Prepayments of Indebtedness. If any Event of Default has occurred and is
continuing or would be directly or indirectly caused as a result thereof, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Indebtedness of such Person if such amendment or
modification would add or change any terms in a manner that would have a
Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

7.16 Sanctions. Directly or indirectly, use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five (5) Business Days after written
notice from Administrative Agent that the same has become due and payable, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03 (other than
6.03(a)), 6.05, 6.07, 6.11 or 6.13 or Article VII (other than Section 7.09) or
the Guaranty given by any Guarantor or any provision thereof shall cease to be
in full force and effect (other than as a result of a release of the applicable
Guarantor in accordance with the terms and conditions hereof), or any Guarantor
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm,
in writing, such Guarantor’s obligations under such Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
herein or in any other Loan Document on its part to be performed or observed and
is not cured within any notice, grace and/or cure period provided for herein or
in such Loan Document or, if no such notice, grace and/or cure period is
provided for, such failure continues for thirty (30) days after the earlier of
the date on which any Responsible Officer of a Loan Party obtains knowledge
thereof and the delivery of written notice thereof from Administrative Agent or
fails to perform or observe any other covenant or agreement in any other Loan
Document within the grace or cure period provided for therein (or, if no such
grace or cure period is specified, within thirty (30) days after the earlier of
the date on which a Loan Party obtains knowledge thereof and the delivery of
written notice thereof from Administrative Agent), provided that in the case of
any such default which is susceptible to cure but cannot be cured within thirty
(30) days through the exercise of reasonable diligence, if such Loan Party
commences such cure within the initial thirty (30) days period and thereafter
diligently prosecutes same to completion, such period of thirty (30) days shall
be extended for such additional period of time as may be reasonably necessary to
cure same, but in no event shall such extended period exceed sixty
(60) additional days; or

(d) Representations and Warranties. Any representation or warranty made or
explicitly deemed made by or on behalf of any Loan Party in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made or deemed made; and the
adverse effect of the inaccuracy of such representation or warranty shall not
have been cured within thirty (30) days after the date Administrative Agent
notifies such Loan Party of such inaccuracy; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount (determined as
set forth in the definition of Threshold Amount), or (B) fails to observe or
perform, beyond any applicable notice and cure periods, any other material
agreement or condition relating to any such Indebtedness or Guarantee
(determined as set forth in the definition of Threshold Amount) or contained in
any instrument or agreement evidencing, securing or relating

 

54



--------------------------------------------------------------------------------

thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount (determined as set forth in the definition of Threshold
Amount); or (iii) an Event of Default under and as defined in the Existing
Credit Agreement shall occur and be continuing; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents, in
writing, to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents, in
writing, to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than in
accordance with the terms hereof or thereof, or satisfaction in full of all the
Obligations, is revoked, terminated, canceled or rescinded, without the prior
written approval of Administrative Agent; or any Loan Party commences any legal
proceeding at law or in equity to contest, or make unenforceable, cancel, revoke
or rescind any of the Loan Documents, or any court or any other governmental or
regulatory agency of competent jurisdiction shall make a determination that, or
issue a judgment, order, decree or ruling to the effect that, any one or more of
the Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof; or

(k) Change of Control. There occurs any Change of Control without the consent of
the Administrative Agent and the Required Lenders.

 

55



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make a Loan shall automatically
terminate, or if the Loans have been made the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.14, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents

 

56



--------------------------------------------------------------------------------

(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other

 

57



--------------------------------------------------------------------------------

distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) The Administrative Agent may be removed as Administrative Agent by the
Required Lenders and, provided no Event of Default exists, the Borrower, upon
thirty (30) days’ prior written notice if the Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof. Upon any
such removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Event of Default
exists, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed to the extent the proposed successor
Administrative Agent is a Syndication Agent hereunder and which approval may
otherwise be withheld in the discretion of the Borrower. Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the removed Administrative Agent, and the removed Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents first arising from and after the date of such
termination. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent,

 

58



--------------------------------------------------------------------------------

all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each of the Lenders
expressly acknowledges and agrees that neither the Administrative Agent nor any
of its officers, directors, employees, agents, counsel, attorneys-in-fact or
other Affiliates has made any representations or warranties to such Lender and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Borrower, any other Loan Party or any of their respective
Subsidiaries or Affiliates, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each of
the Lenders acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, and their respective
Subsidiaries and Affiliates, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrower, the other Loan Parties,
their respective Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each of the Lenders also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any of their respective Subsidiaries. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent under this Agreement or
any of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Subsidiary
or Affiliate thereof which may come into possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each of the Lenders acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunner(s), Arranger(s), Syndication Agent(s), Documentation Agent(s)
or other titles as necessary listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender.

 

59



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10 [Reserved]

9.10 ERISA Matters. (a) Each Lender (x) represents and warrants, as of the date
such Person becomes a Lender party hereto, to, and (y) covenants, from the date
such Person becomes a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Arranger,
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one more Benefit Plans in
connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of the PTE 84-14), (B) such
Qualified Professional Asset Manager made the investment decision on behalf of
such Lender to enter into, participate in, administer and perform the Loans, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments, and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part of
PTE 84-14 and (D) to the best knowledge of such

 

60



--------------------------------------------------------------------------------

Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of Administrative Agent, the Arranger, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision of behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR §2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision of behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arranger, or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

(c) The Administrative Agent and the Arranger each hereby informs the Lenders
that each such Pereson is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extends the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

61



--------------------------------------------------------------------------------

9.11 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations hereunder and under each of
the other Loan Documents (a) to the extent such release is requested by such
Guarantor and the Borrower in accordance the provisions set forth in
Section 6.12(b) hereof and upon the satisfaction of the conditions set forth in
such Section 6.12(b) (as reasonably determined by the Administrative Agent) or
(b) if such Guarantor ceases to meet the requirements of the definition of
Subsidiary Guarantor as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to grant releases and terminations
pursuant to this Section 9.10. Further, the Administrative Agent is hereby
authorized by the Lenders, upon the request of any Guarantor released pursuant
to Section 6.12(b) hereof, to execute and deliver to such Guarantor a document
(in form and substance acceptable to the Administrative Agent) evidencing such
release.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Except as provided in this Agreement and in the other
Loan Documents (including with respect to matters requiring action of the
Administrative Agent only), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(e) change either of Sections 2.10 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Administrative Agent and
the Borrower may, without the consent of any Lender, enter into the amendments
or modifications to this Agreement or any of the other Loan Documents or enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 3.03(b) in

 

62



--------------------------------------------------------------------------------

accordance with the terms of Section 3.03(b); and (iii) unless a Lender shall
give written notice to the Administrative Agent that it specifically objects to
the recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination; provided, however, that
(A) this provision shall not prevent Administrative Agent from requesting a
response to any amendment, waiver or modification requests within a shorter time
frame and (B) such deemed approval shall not, in any case, apply to any
amendment, waiver or consent regarding any of the matters covered by any of the
immediately preceding clauses (a) through (g) above. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender. Notwithstanding anything to the contrary
contained in this Section, a Fee Letter may only be amended, and the performance
or observance by any Loan Party thereunder may only be waived, in a writing
executed by the parties to such Fee Letter.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement),

 

63



--------------------------------------------------------------------------------

and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, electronic mail, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Continuation and Notices of Conversion) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the good
faith reliance by such Person on each notice purportedly given by or on behalf
of the Borrower, provided, however, that the Borrower shall have no liability
hereunder for such indemnified party’s gross negligence or willful misconduct in
connection therewith. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or

 

64



--------------------------------------------------------------------------------

the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of anyone primary counsel for the
Administrative Agent or anyand the Lenders collectively and, if reasonably
necessary, one local counsel for the Administrative Agent and the Lenders
collectively in each relevant jurisdiction unless the representation of one or
more Lenders by one counsel would be inappropriate due to the existence of an
actual or potential conflict of interest, in which case the Loan Parties shall
also be required to reimburse the fees, charges and disbursements of one
additional counsel for each such affected Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided,
however, in no event shall Borrower pay or reimburse Administrative Agent and
Lenders for more than one counsel (in the aggregate) at any time prior to an
Event of Default hereunder.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of anyone primary counsel for any
Indemniteethe Administrative Agent and the Lenders collectively, and, if
reasonably necessary, one local counsel for the Administrative Agent and the
Lenders collectively in each relevant jurisdiction unless the representation of
one or more Lenders by one counsel would be inappropriate due to the existence
of an actual or potential conflict of interest, in which case the Loan Parties
shall also be required to reimburse the fees, charges and disbursements of one
additional counsel for each such affected Lender), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document, or any other agreement,
letter, or instrument delivered in connection with the transactions contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and

 

65



--------------------------------------------------------------------------------

any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
fraud, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; and provided further that,
Borrower shall not, in any event, pay or reimburse (or be obligated to pay or
reimburse) Indemnitees for more than one counsel (in the aggregate) at any time
prior to an Event of Default hereunder.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Outstandings at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.09(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the fraud, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent

 

66



--------------------------------------------------------------------------------

or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and, subject to the last sentence of the
immediately following subsection (b), any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the Loans at
the time owing to a Lender, in the case of contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate, or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

67



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required in connection with any assignment hereunder;
provided, however, that (i) where the assignee is an Eligible Assignee, such
consent shall not be unreasonably withheld or delayed (unless upon the
consummation of such assignment, such Eligible Assignee, together with its
Affiliates, shall hold, directly or indirectly, fifty percent (50%) or more of
the Aggregate Commitments (or the Loans if the Commitments have terminated), in
which event Borrower may grant or withhold such consent in its sole discretion);
(ii) notwithstanding the foregoing, the consent of the Borrower to any
assignment shall not be required in the event that an Event of Default has
occurred and is continuing at the time of such assignment; (iii) notwithstanding
the foregoing, the consent of the Borrower to any assignment shall be not be
required in the event that such assignment is to a Lender, an Affiliate of a
Lender, or an Approved Fund with respect to such Lender (unless, in each case,
the applicable Lender is a Defaulting Lender); and provided, further, that any
consent of the Borrower required pursuant to this Section 10.06(b) shall be
deemed to have been given if Borrower shall not object to such assignment by
written notice to the Administrative Agent within five (5) Business Days after
having received written notice of such proposed assignment; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $4,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of

 

68



--------------------------------------------------------------------------------

Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.10 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each

 

69



--------------------------------------------------------------------------------

Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,;
provided that such Person disclosing such Information shall, to the extent
practical, provide the Loan Parties with advance notice of such disclosure to
the extent not prohibited by law or regulation (except with respect to any audit
or examination conducted by bank accountants or regulatory authority exercising
examination or regulatory authority), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder(f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.12 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the written
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, and either (a) as a result thereof, the Obligations hereunder shall
have been accelerated pursuant to Section 8.02(b) or (b) to the extent of any
then existing amounts due hereunder from any Loan Party to Administrative Agent
or any Lender (whether

 

70



--------------------------------------------------------------------------------

principal, interest, fees or other amounts) that are past due hereunder or under
any other Loan Document, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time after obtaining the written
consent of the Required Lenders, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing or any conversion or continuation, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall

 

71



--------------------------------------------------------------------------------

endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING
IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER

 

72



--------------------------------------------------------------------------------

LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and each Arranger, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent or any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

 

73



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Notices of Conversion, Notices
of Continuation, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19 Replaced Credit Facility. Each of the parties hereto hereby agrees that
(a) this Agreement is an amendment and restatement of the Replaced Credit
Facility in its entirety, (b) all documents, instruments or agreements creating
security interests or liens in favor of the “Administrative Agent” or “Lenders”
as defined in the Replaced Credit Facility and securing the obligations
thereunder continue to secure the Obligations under this Agreement and
(c) nothing contained herein is intended to represent a novation of any type
with respect to the rights and “Obligations” as defined in the Replaced Credit
Facility or with respect to any other Indebtedness evidenced by the Replaced
Credit Facility or any documents, instruments or agreements executed in
connection therewith. On the date of this Agreement, the rights and obligations
of the parties hereto evidenced by the Replaced Credit Facility shall be
evidenced by this Agreement and the other Loan Documents and the “Loans” as
defined in the Replaced Credit Facility shall remain outstanding and be
continued as, and converted to, Loans as defined herein.

10.20 Time of the Essence. Time is of the essence of the Loan Documents.

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-inBail-In Action on any such liability, including,
if applicable:

 

74



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Term Loan Agreement to be duly executed as of the date first above written.

 

BORROWER:      

TANGER PROPERTIES LIMITED PARTNERSHIP,

a North Carolina limited partnership

      By:    Tanger GP Trust, its sole general partner       By:   

 

         Name:          Title:

(Signatures continued on next page)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

    By:  

                          

    Name:       Title:  

[signature pages continue]



--------------------------------------------------------------------------------

[            ],  

as a Lender By:  

         

Name:   Title:  

[signature pages continue]